DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on September 17, 2021.
Currently, claims 1-11, 13-20, and 41 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

                                                   Maintained Objections/Rejections
Drawings
The drawings filed on August 25, 2017 remain objected to for the same reasons stated in the Office action mailed on May 19, 2021, 2021 and for the reasons set forth below. 
Applicant's arguments filed on September 17, 2021 have been fully considered but they are not persuasive. Applicant argues that the drawings “are currently amended to omit Figure 16”, which “is deleted by this Amendment”. In response, the amended drawings omitting or deleting Figure 16 were not concurrently submitted in the response filed on September 17, 2021.

Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 103
Claims 1-11, 13-20, and 41 remain rejected under 35 U.S.C. 103 as being unpatentable over Bergsma et al. in view of Hanson et al. and Geller et al. for the reasons as set forth in the Office action mailed on May 19, 2021 and for the reasons set forth below. 
Applicant's arguments filed on September 17, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because Bergsma discloses 500 sequences of SEQ ID NOs:41-540, which amount to at least “a total of 2,215 possible 20-mer sequences”, thus SEQ ID NO:295 claimed in the instant case “represents only 1 of 2,215, (or more) possible 20-mer sequences taught by Bergsma.” In response, it is noted that applicant’s observation that Bergsma discloses 2,215 or more 20-mer sequences and that the instantly claimed sequence of SEQ ID NO:295 is only one of Bergsma’s sequences is insufficient to show nonobviousness of the instantly claimed CPP-conjugated PMO. That is, applicant’s statement . 
Since applicant’s arguments fail to persuasive rebut the obviousness rationale set forth in the last Office action, this rejection is maintained. 

Double Patenting
Claims 1-11 and 13-20 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent being issued in Application No. 14/917,173 (allowed; issue fee not paid) in view of Hanson et al. and Geller et al. for the reasons as set forth in the Office action mailed on May 19, 2021 because applicant did not provide any substantial rebuttal arguments addressing the supposed errors of this rejection.

   New Objections Necessitated by Amendment
Specification
The specification amendment filed on September 17, 2021 is objected to because the amendment deleting the description of Figure 16 at page 12 is not accompanied by appropriate amendments to the drawings as noted above. Hence, Figure 16 has not been deleted thus still exists in the instant application. Hence, the specification amendment filed on September 17, 2021 is inconsistent with the file record. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANA H SHIN/Primary Examiner, Art Unit 1635